Benjamin Brenner, J.
Defendant husband’s motion to preclude is denied. The plaintiff wife’s affidavit and her pleadings indicate that she is relying on a course of conduct rather than any specific acts to prove her cause of action of cruel and inhuman treatment. She has sufficiently particularized such conduct in her bill of particulars. (Plucer v. Plucer, 8 A D 2d 713; Loeb v. Loeb, 240 App. Div. 912; Earle v. Earle, 79 App. Div. 631; Shanik v. Shanik, 207 Misc. 685; Kraus v. Kraus, 120 N. Y. S. 2d 845.)
Motion to strike plaintiff’s complaint and reply is denied on condition that she appear at Special Term, Part II on June 4, 1959 at 10:00 a.m., at which time she shall answer such unanswered or partially answered questions of the previous examination as the Justice sitting in Special Term, Part II shall direct; otherwise granted. In the event the defendant’s attorney does not appear the motion is denied unconditionally.
Settle order on notice.